Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshikawa et al 2018/0242448 (see paragraphs 0049, 0066, 0067, 0124 and 0125).
Yoshikawa et al discloses the instant method of manufacturing a light transmissive sheet (paragraph 0049) employing the steps recited in instant claims 1-3—see paragraphs 0124-0125, wherein a resin composition is coated onto the surface of a PET (first support) film, dried/heated to cure the resin to the B-stage, employing a (second support) PET film that is applied to the other surface of the B-stage resin and press molding the resin between the film supports with additional heating to form the adhesive sheet, whereupon the PET support films are subsequently removed.  It is submitted that the coating of the resin on the first support film inherently occurs while the resin is in the A-stage and that the final curing involves transition of the adhesive sheet to the C-stage—see paragraph 0066 in conjunction with paragraph 0125.  It is further submitted that heating from the B-stage to the C-stage occurs while the resin is continuously disposed in a region between the first and second support films and that . 
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al 2018/0242448.
Yoshikawa et al discloses the basic claimed method as set forth in paragraph 1, supra, the reference essentially lacking a showing that the first resin sheet is multilayered, that the second support film also contains a (second) resin in the B-stage, that the second resin comprises a plurality of layers, the placement of instant claim 11, that the resin members contain a phosphor and a clear teaching that the heating of instant claim 1 occurs while the first support film is placed on a substantially flat plate maintained generally horizontally—ie, instant claim 10.  Concerning the latter, if such is not inherent in Yoshikawa et al, then it certainly is obvious thereover.  One of ordinary skill in the art would understand that the support film would be advantageously in a horizontal position on a plate member (which can be a table or any such structure) 
3.Claims 4, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al 2018/0242448 in view of Jung et al 2016/0190400 (see paragraphs 0072-0082; 0089-0093; 110, 123 and 130 in Fig. 2).
Yoshikawa et al is applied for reasons of record, the primary reference disclosing the basic claimed method lacking at best certain aspects which are submitted to be obvious in combination with newly applied Jung et al.  For instance, Jung et al (see Fig. 2) discloses a resin wavelength conversion unit (123) which contains phosphor and is placed above a light emitting chip (110), with electrode pads (paragraph 0072) beneath the chip and a reflective unit (130)  covering the lateral surface of the chip.  Since Yoshikawa et al teaches that the resin member has utility in “circuit filling” (paragraph 
4.Applicant’s arguments with respect to claim(s) 1-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the new grounds of rejection involving two new references to Yoshikawa et al and Jung et al, it is submitted that applicant’s comments concerning the previous rejection are now moot.
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742